Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  146030                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146030
                                                                    COA: 303201
                                                                    Lake CC: 86-002451-FC
  RICHARD ALLEN SIMMONS,
           Defendant-Appellant.

  _________________________________________/

         By order of November 6, 2013, the application for leave to appeal the September
  13, 2012 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Carp (Docket No. 146478) and People v Eliason (Docket No. 147428). On
  order of the Court, the cases having been decided on July 8, 2014, 496 Mich 440 (2014),
  the application is again considered. It appearing to this Court that the case of
  Montgomery v Louisiana, cert gtd ___ US ___; ___ S Ct ___; ___ L Ed 2d ___ (2015), is
  pending before the United States Supreme Court, and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2015
           s0420
                                                                               Clerk